Gregory, J.,
dissenting.
The opinion of the majority, for all practical purposes, abolishes the doctrine of res ipsa loquitur in Virginia in cases where a passenger brings his action for damages against a common carrier. It takes the question of liability away from the jury, and leaves the decision thereof entirely to the court. My view is that in these cases the doctrine applies, and from the plaintiff’s standpoint it alone is sufficient to make an issue for the jury, and that it should be submitted to the jury along with the other proper issues in the case. For these reasons I cannot concur with the majority.